Citation Nr: 0715698	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1970 and from March 1988 to October 1988.  Service in 
Vietnam and awards of the Combat Infantry Badge, Purple Heart 
Medal with Oak Leaf Cluster, and Bronze Star Medal with Oak 
Leaf Cluster are evidenced of record.

The veteran's April 2003 claim was denied in a January 2004 
rating decision.  The veteran disagreed and timely appealed.

Issue not on appeal

The veteran submitted a claim for an increased disability 
rating for service-connected post traumatic stress disorder 
(PTSD) in July 2003, which was denied in an October 2004 
rating decision.  The veteran submitted a notice of 
disagreement dated January 2005, and a Decision review 
Officer issued a statement of the case in November 2005.  The 
record does not indicate that the veteran appealed the issue 
of entitlement to an increased disability rating for PTSD.  
As such, the issue is not in appellate status and thus will 
be addressed no further herein.  See 38 U.S.C.A. § 7105 (West 
2002); see also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).


FINDINGS OF FACT

1.  The veteran is service connected for PTSD, currently 
evaluated as 50 percent disabling; lower back shrapnel 
fragments, currently evaluated as 20 percent disabling; 
diabetes mellitus, currently evaluated as 20 percent 
disabling; tinnitus, currently evaluated as 10 percent 
disabling; and hearing loss, malaria, chronic bronchitis, 
scars, and erectile dysfunction, all currently evaluated as 
noncompensably (zero percent) disabling.

2.  The veteran has a combined disability evaluation for 
purposes of compensation of 70 percent.

3.  The medical and other evidence of record demonstrates 
that the veteran's service-connected disabilities, alone, 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 
4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in an April 2003 letter that to 
support his claim, there must be evidence which shows 
that "[A] veteran may be entitled to compensation at 
the 100 percent rate if he or she is found to be unable 
to secure and follow a substantially gainful occupation 
because of his or her service-connected disabilities."  
See page 4.  The veteran was further informed that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim, and that VA would 
obtain records such as records held by Federal agencies, 
including service records and VA medical records, 
employment records, and private medical records so long 
as he provided sufficient information to allow VA to 
obtain them.

The Board also notes that the veteran was informed in a 
letter dated January 2005 that if there was "any other 
evidence or information that you think will support your 
claim" to let VA know, and that if he had "any 
evidence in your possession that pertains to your claim, 
please send it to us."  See page 2.  In essence, the 
veteran was asked to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini 
v. Principi, 
18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements, veteran status, 
existence of a current disability and a connection between 
the veteran's service and the disabilities, are not at issue 
as the veteran has already been granted service connection 
for several disabilities.  In addition, the veteran was 
specifically informed of elements (4) and (5), degree of 
disability and effective date, in letters dated March 2006 
and March 2007.  The Board thus finds that the veteran has 
received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA treatment of the veteran which will be 
discussed below.  Additionally, the veteran was provided with 
a VA examination as recent as February 2007.  The reports of 
the medical examinations and reviews reflect that the 
examiner recorded the veteran's past medical history, noted 
his current complaints, conducted an appropriate physical and 
mental examinations and rendered appropriate diagnoses and 
opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As indicated in the Introduction, the veteran is 
represented by an attorney who is presumably aware of what is 
required of the veteran and of VA.  This reliance on such 
counsel leads the Board to conclude that the veteran is well 
informed and aware of his obligations.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2006).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2006).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2006).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's service-connected disabilities include: PTSD, 
currently evaluated as 50 percent disabling; lower back 
shrapnel fragments, currently evaluated as 20 percent 
disabling; diabetes mellitus, currently evaluated as 20 
percent disabling; tinnitus, currently evaluated as 10 
percent disabling; and hearing loss; malaria, chronic 
bronchitis, scars, and erectile dysfunction, all currently 
evaluated as noncompensably (zero percent) disabling.  A 
combined 70 percent disability rating is in effect.

Because the veteran's combined disability rating is 70 
percent, with one of his disabilities being at least 40 
percent disabling (his PTSD is rated as 50 percent 
disabling), his service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a) (2006).

The question that remains to be answered is whether the 
veteran's service-connected disabilities render him 
unemployable.  

The veteran's presentation has focused on the impact that his 
service-connected PTSD has had on his employability.  The 
Board additionally notes that a review of the medical 
evidence of record does not indicate that the veteran's 
numerous other service-connected disabilities have impacted 
the veteran's ability to obtain or maintain substantially 
gainful employment.  

There is conflicting evidence regarding the matter of 
employability.  On the one hand, the record shows that the 
veteran has maintained part-time work for the past 10 years.  
Specifically, psychological treatment records and VA medical 
examinations of record, including those dated August 1998, 
February 2000, February 2003, March 2004, April 2004 and 
February 2007, all indicate that the veteran has been 
consistently employed part-time as a counter salesman at 
various plumbing supply businesses.  The record also includes 
the following observation by a VA mental health practitioner 
dated February 2007:

The pt [patient] is currently working part-time in 
sales for a plumbing company.  He has been working 
there for almost 1 yr.  Although pt's symptoms 
moderately impair his work functioning, he is not 
currently considered to be unemployable due to his 
PTSD symptomatology.

On the other hand, the record also shows that the veteran is 
incapable of working beyond a part-time job.  The evidence 
shows that he loses time from his part-time job because his 
PTSD symptomatology leaves him overwhelmed by people; he 
loses his temper and gets angry around people.  These 
symptoms cause him to frequently leave work.  The Board 
further observes that the record indicates that the veteran's 
work arrangement involves a flexible and understanding 
employer.  

The record also shows that the veteran has had a number of 
jobs over a relatively short period of time.  This appears to 
be due to his PTSD symptomatology, including irritability and 
difficulty adapting to stress. 

The RO obtained a statement from one former employer 
indicating that the veteran was laid off because of a 
reduction in force.  Given the other evidence of record, the 
Board believes the employer's response was intended not to 
harm the veteran in gaining other employment, and may not be 
viewed as an accurate portrayal of the reason underlying the 
veteran's termination from their employ.

The veteran's inability to relate to people generally is also 
bolstered by the VA's medical findings that he finds himself 
lacking emotion which affects his relationships within his 
family.  Indeed, it appears that the veteran is isolated and 
distant from almost everyone around him, including his 
family.  His symptoms include marked hypervigilence in 
otherwise normal social situations.  He has chronic sleep 
problems and experiences panic attacks once or twice monthly.  
The Board finds that all of these symptoms combined have an 
impact on his ability to obtain and maintain substantially 
gainful employment.

As was discussed in the law and regulations section above, 
the appropriate TDIU standard is not whether the veteran is 
able to obtain any employment, or to maintain marginal 
employment.  See Moore, 1 Vet. App. at 358.  Rather, the 
standard is a subjective one and is whether the veteran can 
obtain and maintain substantially gainful employment.  In 
that regard, the Board finds that the evidence is at least in 
equipoise as to whether the criteria of TDIU are met.  Thus, 
applying the benefit of the doubt rule, the Board finds that 
the veteran's PTSD symptoms are sufficient in and of 
themselves to prevent the veteran from maintaining 
substantially gainful employment.

In summary, the Board finds that the evidence is in equipoise 
as to whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his  service-
connected disabilities.  Applying the benefit of the doubt 
rule, the appeal is allowed.


ORDER

Entitlement to TDIU is granted, subject to controlling 
regulations governing the payment of monetary benefits.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


